             Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 1 of 19



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


    In re:                                                          Chapter 11

    PARKER DRILLING COMPANY, et al.,1                               Case No. 18-36958 (MI)

                                    Debtors.                        (Jointly Administered)


                                   CHAPTER 11 EXAMINER’S REPORT

      Sylvia Mayer, Chapter 11 Examiner in these cases (the “Examiner”), submits this
Examiner’s Report (the “Report”) pursuant to the Court’s Order Directing Appointment of
Examiner [Docket No. 411] (the “Examiner Order”), and respectfully states as follows:

A.           Appointment of the Examiner

         On February 20, 2019, Barings LLC (“Barings”), a bondholder of the Debtors, filed an
Emergency Motion for the Appointment of an Examiner Pursuant to 11 U.S.C. § 1104 [Docket
No. 363] (the “Examiner Motion”). In the Examiner Motion, Barings argued, inter alia, that the
Plan was inequitable in that it diverted disproportionate value to the Consenting Stakeholders,
thereby denying such value to the Debtors’ other stakeholders such as Barings. Barings concluded
that, inter alia, such alleged disparate treatment is a result of the Consenting Stakeholders’ undue
influence upon the Debtors.2

        A contested evidentiary hearing was held on the Examiner Motion on February 25, 2019.
At the conclusion of the hearing, the Court announced a preliminary ruling. On February 26, 2019,
the Court granted the Examiner Motion and entered the Examiner Order directing the United States
Trustee (the “UST”) to appoint an examiner consistent with the provisions of the Examiner Order.
See Docket No. 411.

       In accordance with the Examiner Order, on February 28, 2019, the UST filed an Expedited
Application for Order Approving Appointment of Chapter 11 Examiner [Docket No. 416] (the

1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are Parker Drilling Company (8660); 2M-TEK, Inc. (1761); Anachoreta, Inc. (3667);
             Pardril, Inc. (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic Operating, LLC (6834); Parker
             Drilling Company of Niger (4204); Parker Drilling Company North America, Inc. (6381); Parker Drilling
             Company of Oklahoma Incorporated (8949); Parker Drilling Company of South America, Inc. (0657); Parker
             Drilling Management Services, Ltd. (7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling
             Offshore USA, L.L.C. (1469); Parker North America Operations, LLC (1180); Parker Technology, Inc.
             (6599); Parker Technology, L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA,
             LLC (8885); and Quail Tools, L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza, Suite 100,
             Houston, Texas 77046.
2
             The Consenting Stakeholders consist of: Brigade Capital Management, LP (“Brigade”); Highbridge Capital
             Management, LLC, Värde Partners, Inc. (“Värde”); and Whitebox Advisors LLC.


#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 2 of 19



“Appointment Application”), which sought the Court’s approval to appoint Sylvia Mayer as
Chapter 11 Examiner. The same day, the Court entered an Order Approving Appointment of
Chapter 11 Examiner [Docket No. 417] (the “Appointment Order”). The Appointment Order
requires Ms. Mayer to fulfill the duties set forth in the Examiner Order. Ms. Mayer subsequently
retained Bracewell LLP to assist her in fulfilling her duties under the Appointment Order.3

B.      Examination Process Undertaken

        Given the short time frame in which the Examiner was required to complete the
investigation and file this Report, the Examiner worked closely with Barings, the Debtors and the
Consenting Stakeholders to conduct its investigation in a focused, efficient, informal and
cooperative manner to carry out this Court’s directives. The Examiner acknowledges and
appreciates that each of the Debtors, Barings, and the Consenting Stakeholders exhibited the
highest degree of professionalism during this investigation, including each of them being
cooperative and extremely responsive in all respects.

        The Examiner’s examination process included, but was not limited to:

        1.      Approximately seven (7) hours of telephonic interviews by the Examiner and her
                counsel, including, but not necessarily limited to, interviews of the following
                entities and persons:

                a.       Kirkland & Ellis LLP (“Kirkland”), counsel to the Debtors;

                b.       Akin, Gump, Strauss, Hauer & Feld, LLP (“Akin”), counsel to the
                         Consenting Stakeholders;

                c.       Freshfields Bruckhaus Deringer LLP (“Freshfields”), counsel for Barings;

                d.       Russell Mason, Director, and Adam Dunayer, Managing Director, Houlihan
                         Lokey Capital, Inc. (“Houlihan”), investment banker to the Consenting
                         Stakeholders;

                e.       Michael Searles, Director, Barings;

                f.       Bassam Latif, Managing Director, Moelis & Company (“Moelis”),
                         investment banker and financial advisor to the Debtors; and

                g.       Michael Sumruld, Senior Vice President and Chief Financial Officer of the
                         Debtors.

           2.   Review of approximately 100 megabytes of data received by the Examiner in
                response to informal document requests sent to the Debtors, Barings, and the
                Consenting Stakeholders, including, but not limited to requests seeking:

                a.       Relevant docket entries in these cases;

3
       Bracewell LLP will file a nunc pro tunc application for retention with the Court as soon as possible.

                                                       -2-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 3 of 19



                 b.     Additional documents (e.g. transcripts, corporate documents, research, etc.)
                        each party would like the Examiner to consider;

                 c.     Case law, transcripts, pleadings, orders, etc. addressing improper exclusion
                        of a party from an ad hoc group and other relevant legal issues; and

                 d.     All documents (e.g. letters, emails, text messages, instant messages,
                        recordings, notes, presentations, meeting agendas, or meeting minutes)
                        related to:

                       i.      any communication to or from Barings, or its representatives,
                               concerning the Parker Drilling bankruptcy or the Consenting
                               Stakeholders group; and

                      ii.      any discussion or decision regarding Barings joining the Consenting
                               Stakeholders group and/or becoming a restricted entity, such that it
                               was restricted from selling its Parker Drilling equities in the public
                               marketplace.

           3.    Independent Research

       In addition to the interviews and document review described above, the Examiner and her
counsel independently reviewed the docket for this case and conducted their own research
regarding relevant issues.

           4.    Appendix

       Contemporaneous with the filing of this Report, the Examiner has filed an Appendix
including certain of the materials relied upon in preparing this Report. It should be noted that the
Appendix does not contain all materials considered or reviewed by the Examiner. In particular,
among other things, the Appendix does not include (a) items available on the docket in this case,
(b) published decisions, or (c) certain documents produced to the Debtors, Consenting
Stakeholders, Barings and/or the Examiner marked confidential.

C.         Statement of Issues and Brief Answers

         Pursuant to paragraph 1 of the Examiner Order, the Court ordered the Examiner to
investigate and report upon the two questions set forth below (the “Relevant Questions”). Subject
to the findings of fact and analysis described in detail in this Report, the Examiner’s brief answers
to each of these questions are also set forth below.

        1.       Improper Exclusion

                 Question: Did the Debtors or the Consenting Stakeholders improperly exclude
                 Barings, LLC from participating in these bankruptcy cases, pre-petition or post-
                 petition?

                 Brief Answer: No.

                                                 -3-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 4 of 19



        2.     Estoppel

               Question: Is Barings, LLC estopped from arguing against certain allegedly
               improper plan provisions by proposing that Barings be allowed to reap the benefits
               of those same allegedly improper plan provisions?

               Brief Answer: No.

D.      Examiner’s Factual Findings

        1.     Prepetition Factual Findings

        As early as May 2018, industry publications reported that the Debtors had retained
Kirkland and Moelis to assist in options for improving the Debtors’ capital structure.4 Thereafter,
the Debtors (including Moelis) began fielding multiple inbound calls from current stakeholders
and potential investors in the Debtors.5 On June 4, 2018, it was publicly reported that an ad hoc
group of the Debtors’ unsecured bondholders had retained Akin and Houlihan in anticipation of
engaging the Debtors in restructuring discussions.6 From that point forward, Houlihan, on behalf
of the Consenting Stakeholders, also received inbound calls from current stakeholders and
potential investors in the Debtors seeking information about the Debtors and the restructuring
efforts.7 Some of the inquiries received by the Debtors resulted in restructuring term sheets
separate and apart from that submitted by the Consenting Stakeholders.8 The Debtors evaluated
formal inbound proposals and presented those proposals to their board of directors.9

        In late July 2018, Barings, a bondholder, contacted Houlihan to discuss information
surrounding the Debtors. On July 30, 2018, a call took place that included Russell Mason
(Houlihan) and Michael Searles (Barings).10 That initial call was a high level discussion of the
state of the Debtors and the holdings of Barings.11 Mr. Searles states that Barings “expressed a
desire to be a part of”12 the ad hoc group on this call and “attempted to express an interest to join
that group.”13 According to Mr. Searles, it is generally Barings’ position that if an ad hoc group
is forming, then it wants to join the group.14 Mr. Mason does not recall such expressions on this

4
       Rachel Butt et al., Parker Drilling taps counsel, advisor for liability management, Debtwire (May 16, 2018,
       13:06 EDT), https://www.debtwire.com/intelligence/view/prime-2639873?searchTerm=parker drilling taps
       counsel. App’x 1.
5
       Bracewell LLP, Memorandum of Examiner Call Moelis & Co., Mar. 2, 2019, Mem. at 1. App’x 2.
6
       Rachel Butt & Hema Oza, Parker Drilling Bondholders tap advisor, law firm – Update, DEBTWIRE (June 04,
       2018, 09:44 EDT), https://www.debtwire.com/intelligence/view/prime-2649990?searchTerm=parker
       drilling bondholders tap advisor. App’x 3.
7
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 1. App’x 4.
8
       Kirkland & Ellis LLP, Sylvia Mayer—Examiner, Parker Drilling Presentation (Feb. 27, 2019) (“K&E
       Examiner Presentation”) [redacted]. App’x 5.
9
       K&E Examiner Presentation at 7-14.
10
       Hearing Transcript of Emergency Motion to Appoint Examiner dated Feb. 25, 2019 (“Hr’g Tr.”) 52:09-23,
       App’x 6; E-mail from Searles (July 28, 2018, 11:34 EDT) (BAR-00000208), App’x 8; E-mail from Russell
       Mason, Houlihan Lokey (July 29, 2018, 17:55 EDT) (BAR-00000213), App’x 9.
11
       Hr’g Tr. 52:17-23, Feb. 25, 2019. App’x 6.
12
       Hr’g Tr. 52:19, Feb. 25, 2019. App’x 6.
13
       Hr’g Tr. 53:05, Feb. 25, 2019. App’x 6.
14
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 3. App’x 4.

                                                      -4-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 5 of 19



call (or any other call).15 Consistent with Mr. Mason’s recollection, prior to the July 30, 2018 call,
Barings contacted Brigade (a member of the Consenting Stakeholders) and, according to email
correspondence from Brigade, Barings did not request to be part of the ad hoc group.16

        On August 21, 2018, it was reported that the ad hoc group of stakeholders “went
restricted”17 such that the members of the group (now known to have been the Consenting
Stakeholders) were prevented from trading notes or equity in exchange for becoming privy to
confidential corporate information.

        Over three months after the initial Barings/Houlihan call, a second call including Mr.
Searles (Barings) and Mr. Mason (Houlihan) took place on November 8, 2018.18 That call was
primarily a substantive discussion of the Debtors’ business outlook.19 Mr. Searles states that on
that call he again expressed Barings’ “interest and desire to be a part of the [ad hoc stakeholders’]
group going forward.”20 However, Mr. Mason states that Barings did not ask to join the ad hoc
group on that call, or any other call.21

        Mr. Searles asserts that Barings would have been an important addition to the ad hoc group
because Barings held only bonds, and no equity, and thus stood to act as an appropriate check and
balance on the distribution of value.22 However, the Consenting Stakeholders include at least one
participant, Värde, which, from when it went restricted in 2018 through at least February 20, 2019
(the date the Consenting Stakeholders filed their 2019 Statement), held and continues to hold only
bonds and no equity in the Debtors.23 Notably, both as of the execution of the RSA and the filing
of 2019 Statement, Värde held nearly 50% of the 2020 bonds and 35% of the 2022 bonds.24 In
stark contrast, Barings holds approximately $35 million of the 2022 bonds, representing
approximately 10%.25

        Generally, absent a situation where a group has established a minimum holdings threshold
for joining the group (an exception not applicable in this case), when Houlihan is the advisor to an
ad hoc group, Houlihan does not have authority to approve or deny a third party’s request to join
the group.26 Upon receiving such a request, Houlihan brings the request to its client and legal


15
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 3. App’x 4.
16
       E-mail from S. Hoffman to Adam Dunayer and Carney Hawks (July 25, 2018), PARKER_CSH0000011.
       App’x 10.
17
       Rachel Butt & Hema Oza, Parker Drilling bondholders go restricted, Debtwire (Aug. 21, 2018, 18:56 EDT),
       https://www.debtwire.com/intelligence/view/prime-2692027?searchTerm=parker drilling bondholders go
       restricted. App’x 11.
18
       Hr’g Tr. 55:09, Feb. 25, 2019. App’x 6.
19
       Hr’g Tr. 55:19-23, Feb. 25, 2019. App’x 6.
20
       Hr’g Tr. 55:24-56:01, Feb. 25, 2019. App’x 6.
21
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 4. App’x 4.
22
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 7-8. App’x 4
23
       RSA Signature Pages (which include holdings as of execution). App’x 12; Verified Statement Pursuant to
       Bankruptcy Rule 2019 [of Consenting Stakeholders], [Dkt. No. 365] (the “2019 Statement”). The Consenting
       Stakeholders have represented to the Examiner that Värde at no time held common or preferred stock from
       the date it became restricted to the date of the filing of the 2019 Statement.
24
       RSA Signature Pages. App’x 12; 2019 Statement.
25
       Hr’g Tr. 9:4-5, Feb. 25, 2019. App’x 6.
26
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 3. App’x 4.

                                                    -5-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 6 of 19



counsel.27 In this case, Houlihan never informed the members of the ad hoc group or Akin of any
requests by Barings to join the group because Houlihan maintains that no such request was made.28

        At no point prepetition did Barings reach out to Akin, as counsel for the Consenting
Stakeholders.29 At no point prepetition did Barings reach out to Kirkland, as counsel for the
Debtors, or to Moelis, as financial advisor and investment banker for the Debtors.30 In Moelis’
experience, bondholders seeking to join an ad hoc group are aggressive and engage in a persistent
“calling campaign” to gain the attention of critical constituents.31 However, Barings’ first time to
contact the Debtors or its advisors with relation to the Debtors’ restructuring was postpetition by
means of the letter sent on February 1, 2019.32

        No party provided the Examiner with any documentary evidence indicating that,
prepetition, Barings requested to join the ad hoc group. No party provided the Examiner with any
documentary evidence indicating that, prepetition, either the Debtors or the Consenting
Stakeholders excluded Barings from joining the ad hoc group. The only evidence that Barings
sought to be included in the ad hoc group prepetition is Mr. Searles’ testimony that he made the
request on both the July 30, 2018 and November 8, 2018 phone calls with Mr. Mason. However,
none of the internal correspondence received from Barings evidences that Barings made such a
request or that Barings was complaining internally about having been excluded from the group.33

       Moreover, Barings states that it has been a member of other ad hoc groups, and in some
instances has excluded other parties from such ad hoc groups on various bases, including, for
example, institutional reputation and their holdings.34 Conversely, Barings acknowledged that
there have been other situations when Barings was excluded from a group.35 As a result, by
Barings own admission, ad hoc groups have the prerogative to admit or exclude other holders.

         According to Mr. Searles, when Barings seeks to be included in an ad hoc group, Barings
orally reports its efforts to its internal investment committee.36 Mr. Searles states that once Barings
was aware a group was forming in this case, Barings advised its investment committee that a group
was forming and that Barings wanted to join the group.37 Although Barings did not produce any
documentary evidence substantiating that it informed the investment committee that it had sought
to join the ad hoc group at any time, Mr. Searles explained that this type of information is typically
shared verbally, so there is unlikely to be any documentary evidence of such a request.38


27
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 3. App’x 4.
28
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 3. App’x 4.
29
       Hr’g Tr. 134:7-23, Feb. 25, 2019. App’x 6.
30
       Hr’g Tr. 102:4-7, Feb. 25, 2019. App’x 6.
31
       Bracewell LLP, Memorandum of Examiner Call Moelis & Co., Mar. 2, 2019, Mem. at 4. App’x 2.
32
       Hr’g Tr. 114:8-12, Feb. 25, 2019. App’x 6.
33
       Internal Barings emails produced by Barings, BATES range BAR00000017-BAR00002542 (with breaks).
       These emails are not included in the Appendix because of confidentiality, but have been produced to the
       Examiner, Debtors, and Consenting Stakeholders.
34
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, March 2, 2019, Mem. at 9. App’x 13.
35
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, March 2, 2019, Mem. at 8. App’x 13.
36
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, March 2, 2019, Mem. at 3. App’x 13.
37
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, March 2, 2019, Mem. at 4. App’x 13.
38
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, March 2, 2019, Mem. at 4. App’x 13.

                                                    -6-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 7 of 19



       If Barings seeks to “go restricted,” then it must first obtain approval from its internal
investment committee, but such approval was never sought regarding this case.39 In contrast,
Barings continued to trade (or seek to trade) in the Debtors’ debt on a prepetition basis as late as
November 201840 and sold some of its 2022 notes on a postpetition basis.41

        Barings explained that, prepetition, it avoided contacting any Debtor-side advisors in order
to minimize the risk that it would become restricted.42 However, in the experience of Moelis, it is
typical for bondholders to reach out to company-side advisors, and an advisor like Moelis is
practiced and able to discuss facts without disclosing material non-public information that would
inadvertently lead a party to become restricted.43 Moreover, Moelis is currently involved in an
unrelated company side representation and Barings has reached out to Moelis in that case.44

       As evidenced by the Debtors’ dialog with Saba Capital Management, L.P. (“Saba”), the
Debtors were open to input from a variety of parties. Throughout the prepetition period, the
Debtors engaged in dialog with and considered proposals from Saba.45 Saba was the largest
stockholder and also held some of the bonds.46 Saba reached out early and often in the prepetition
process in order to be certain it was involved in restructuring discussions.47 Saba executed a non-
disclosure agreement on August 2, 2018 and met with management on August 6, 2018.48 After
two of Saba’s proposals were rejected, negotiations with Saba essentially came to a halt in early
November 2018.49 On November 5, 2018, at Saba’s request, the Debtors released nonpublic
information previously shared with Saba to “cleanse” Saba.50 While the formal negotiations
ceased between the Debtors and Saba, the parties remained in contact and, shortly before the
bankruptcy filing, Saba’s counsel signed a nondisclosure agreement to get updated on the
negotiations and the plan structure.51




39
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, March 2, 2019, Mem. at 3. App’x 13.
40
       E-mail from Bryan High to Stuart Mathieson (Nov. 15, 2018, 08:19 EST), BAR-00000630 (not provided in
       Appendix per fn. 33, supra).
41
       Deposition of Michael Searles dated Feb. 24, 2019 (“Searles Dep.”) 45:21-46:06. App’x 14.
42
       Hr’g Tr. 154:9-21, Feb. 25, 2019. App’x 6.
43
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 4. App’x 2.
44
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 3. App’x 2.
45
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 2, 3, 5, 6.
       App’x 2.
46
       Hr’g Tr. 39:9-11, Dec. 13, 2018. App’x 19.
47
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 2, 3, 5, 6.
       App’x 2.
48
       K&E Examiner Presentation at 2. App’x 5.
49
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 6. App’x 2.
50
       K&E Examiner Presentation at 2. App’x 5.
51
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 6. App’x 2.

                                                   -7-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 8 of 19



        2.     Postpetition Factual Findings

        The Debtors filed voluntary petitions for relief under Chapter 11 of Title 11 of the United
States Code (the “Bankruptcy Code”) on December 12, 2018.52 The Debtors and Consenting
Stakeholders entered into a Restructuring Support Agreement (“RSA”) to implement a prearranged
restructuring transaction culminating in an approved plan of reorganization.53 Accordingly, on the
Petition Date, the Debtors filed a proposed Joint Chapter 11 Plan of Reorganization54 and a
proposed Disclosure Statement related thereto.55 On January 21, 2019, the Debtors filed a
proposed Amended Joint Chapter 11 Plan of Reorganization56 (the “Plan”) and a proposed
Disclosure Statement for the Amended Joint Chapter 11 Plan of Reorganization57 (the “Disclosure
Statement”).

       The Plan includes the issuance of new shares of common stock in Parker Drilling Company
to be purchased through an approved Rights Offering (the “Rights Offering Shares”).58 The
proposed Rights Offering is valued at $95.0 million.59 To the extent that common stock remains
unsubscribed after the Rights Offering, the Consenting Stakeholders have agreed to backstop the
Rights Offering by jointly consenting to purchase any unsubscribed Rights Offering Shares.60

        Postpetition, Saba continued its persistent engagement with the Debtors. Among other
things, it filed a notice of appearance on the second day of the case61 and appeared at the first day
hearings where Saba expressed its desire to continue its dialog with the Debtors regarding the plan
terms.62

        In the Examiner Motion, Barings alleged that “approximately six weeks after the Plan was
filed, the Debtors and the … [Consenting Stakeholders] permitted Saba [] to join the …
[Consenting Stakeholders] in backstopping the Rights Offering.”63 However, Barings’ statement
is incorrect. Under the Amendment to Restructuring Support Agreement and Amended Restated
Backstop Commitment Agreement (the “Amended BCA”)64, Saba committed to subscribe its pro
rata share of the Rights Offering.65 Saba is not committed to backstop the Rights Offering and
does not have the right to exercise any unsubscribed shares in the Rights Offering beyond its


52
       Chapter 11 Voluntary Petition [Dkt. No. 1, Case No. 18-36958]. All future references to the docket will be
       to Case No. 18-36958 unless otherwise specified.
53
       Declaration of John Edward Menger, Chief Restructuring Officer of Parker Drilling Company in Support of
       Chapter 11 Petitions and First Day Motions [Dkt. No. 15].
54
       Plan of Reorganization of Parker Drilling Company and Its Debtor Affiliates [Dkt. No. 17].
55
       Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and its
       Debtor Affiliates [Dkt. No. 21].
56
       Notice of Filing of Amended Joint Chapter 11 Plan of Reorganization (the “Amended Plan”) [Dkt. No. 297].
57
       Notice of Filing of Disclosure Statement for the Amended Plan [Dkt. No. 298].
58
       Amended Plan, Art. IV, § F [Dkt. No. 297].
59
       Amended Plan, Art. IV, § F [Dkt. No. 297].
60
       Amended Plan, Art. IV, § F [Dkt. No. 297]; see generally Amended and Restated Backstop Commitment
       Agreement [Dkt. No. 326]
61
       Dkt. No. 44.
62
       December 13, 2018 Courtroom Minutes; Hr’g Tr. 39:8-40:15, Dec. 13, 2018.
63
       Examiner Motion, p. 6, fn. 3.
64
       Dkt. No. 326.
65
       See Section 2.1(b) of amended BCA [Dkt. No. 326].

                                                     -8-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 9 of 19



Required Rights.66 Both the Consenting Stakeholders and the Debtors have confirmed that Saba
is not allowed to participate in the backstop.67 Instead, in exchange for making an early
commitment to exercise its full participation in the Rights Offering, Saba received the benefit of
payment of some of its professionals’ fees.68

         On January 8, 2019, nearly a month after the bankruptcy filing, Mr. Searles (Barings) had
his first postpetition call with Mr. Mason (Houlihan).69 The purpose of the January 8th call was
to better understand the terms of the Plan and to express Barings’ concerns, including Barings’
concern that the Consenting Stakeholders were diverting value away from bondholders for the
benefit of equity holders and themselves.70 During that call, Barings did not ask to join the
Consenting Stakeholders group.71

        By letter dated February 1, 2019, Barings’ counsel informed the Debtors and Consenting
Stakeholders that it had “grave concerns regarding the inequitable treatment of certain creditor
classes” in the Plan.72 Barings stated that various terms of the Plan lacked a “legitimate basis or
principled rationale,” and that the economics of the Backstop Commitment Agreement “smack of
self-dealing.”73 Thereafter, in response to a request from Kirkland for a proposed resolution to the
issues raised in the Barings’ February 1, 2019 letter, Barings stated that it would be willing to
accept “its pro rata share … of the Noteholders’ backstop….”74 That offer was rejected by the
Debtors.75

        In its Examiner Motion and comments made at the February 25, 2019 hearing, Barings
reiterated that it believes the terms of the Backstop Commitment are improper, and in fact, a
“perversion of the bankruptcy process.”76 However, in an effort to resolve the dispute, Barings
stated at the hearing that it would withdraw its request for an examiner if it could participate in the
Backstop Commitment equally and ratably.77 The Consenting Stakeholders rejected this
proposal.78




66
       See Schedule 2 to Amended BCA [redacted]. App’x 15.
67
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 8. App’x 4;
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 6. App’x 2.
68
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 8. App’x 4;
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 2, 2019, Mem. at 6. App’x 2; see
       also, generally, Notice of (I) First Amendment to RSA, (II) Saba’s Joinder to RSA, and (III) Amended and
       Restated Backstop Commitment Agreement [Dkt. No. 326].
69
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, Mar. 2, 2019, Mem. at 6. App’x 13.
70
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, Mar. 2, 2019, Mem. at 6. App’x 13.
71
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, Mar. 2, 2019, Mem. at 6. App’x 13.
72
       Letter from Freshfields to Kirkland, and Akin, dated Feb. 1, 2019, PKD-EMHR256-258 (the “Feb. 1st letter
       from Freshfields”). App’x 16.
73
       Feb. 1st letter from Freshfields. App’x 16.
74
       E-mail from M. Primoff to B. Schartz (Feb. 11, 2019), PDK-EMHR260. App’x 17.
75
       E-mail from M. Fagen to M. Primoff (Feb. 13, 2019). App’x 18.
76
       See Examiner Motion at 11, 12; Hr’g Tr. 9:22, Feb. 25, 2019. App’x 6.
77
       Hr’g Tr. 10:09-11:15, Feb. 25, 2019. App’x 6.
78
       Hr’g Tr. 17:6-7, Feb. 25, 2019. App’x 6.

                                                    -9-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 10 of 19



E.      Examiner’s Conclusions

        1.     The Debtors Did Not Improperly Exclude Barings from Participating in the
               Debtors’ Bankruptcy Cases

                a.      Prepetition

        There is no evidence that the Debtors sought to exclude Barings from the bankruptcy cases
on a prepetition basis. Rather, the evidence shows that Barings, by its own design, had no contact
with the Debtors or their advisors prior to the bankruptcy filing. Furthermore, the evidence
suggests that the Debtors were open to proposals from all comers. Likewise, no party has alleged,
and no evidence suggests, that the Debtors had any communications with the Consenting
Stakeholders, or any other party, regarding Barings on a prepetition basis. Consequently,
prepetition the Debtors did not exclude Barings from their bankruptcy cases or negotiation of their
restructuring.

                b.      Postpetition

        The Debtors filed bankruptcy on December 12, 2018. However, Barings did not make
contact with the Debtors until it sent its February 1, 2019 letter. Barings has not alleged nor is
there any evidence that Barings was barred from appearing in these bankruptcy cases at any time.
Barings has admittedly monitored the docket in these cases and attempted to review anything filed
on the docket.79 Barings has availed itself of its right to participate in these cases by filing its
Examiner Motion, a supplement in support of the Examiner Motion,80 and an objection to
confirmation of the Debtors’ Plan,81 as well as appearing at the February 25, 2019 hearing.

       Moreover, until contacting the Debtors in February 2019, a few weeks before the
confirmation hearing, Barings had never informed the Debtors of its interest in participating in the
Restructuring Support Agreement and the Backstop Commitment. While the Debtors declined
Barings settlement proposal to be added as a participant to the Backstop Commitment, the Debtors’
decision not to modify the deal so close to confirmation does not constitute improper exclusion of
Barings from the bankruptcy cases.

        2.     The Consenting Stakeholders Did Not Improperly Exclude Barings from
               Participating in the Debtors’ Bankruptcy Cases

                a.      Prepetition

       The recollections of Mr. Searles and Mr. Mason differ as to whether Barings ever asked
Houlihan to be part of the ad hoc group of stakeholders that eventually became the Consenting
Stakeholders. Additionally, it would be an anomaly for Houlihan to not pass on a request to join
a group to the group itself and/or the group’s legal counsel. 82 This presents a fact issue. Informing

79
       Hr’g Tr. 103:2-20, Feb. 25, 2019. App’x 6.
80
       See Dkt. No. 373.
81
       See Dkt. No. 384.
82
       Bracewell LLP, Memorandum of Examiner Call with Houlihan Lokey, Mar. 2, 2019, Mem. at 3. App’x 4;
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., March 2, 2019, Mem. at 5. App’x 2.

                                                  -10-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 11 of 19



the issue is the lack of documentary evidence on all sides of an explicit request to join the group,
a lack of evidence demonstrating a pattern of persistent behavior by Barings with regard to being
admitted to the group, and a lack of any internal (or external) Barings communications of any kind
expressing Barings’ dissatisfaction with the responsiveness of Houlihan on this issue. Conversely,
the evidence shows that Barings contacted only Houlihan (and not the Debtors, Kirkland, Moelis,
or Akin), did so via only two telephone calls (and email correspondence to arrange those calls),
and continued to trade in the debt of the Debtors both pre- and postpetition. The actions of Saba
are also informative on a prepetition and, as discussed below, postpetition basis. Saba reached out
early and often in the prepetition process in order to be certain it was involved in restructuring
discussions.83 Saba then executed a non-disclosure agreement on August 2, 2018, met with
management on August 6, 2018, and submitted two proposals.84 There is no evidence of like
action by Barings.

       In sum, the overwhelming weight of the evidence supports a conclusion that the Consenting
Stakeholders did not exclude Barings from participating in these bankruptcy cases on a prepetition
basis.

                 b.      Postpetition85

        As discussed above in E(1)(b), Barings may avail itself of any legal right it has to
participate in these bankruptcy proceedings. Other than one phone call with Houlihan in January
2019 to get information and express its dislike of the proposed plan, Barings chose not to contact
any party on a postpetition basis until its February 1, 2019 letter and to make no filing in these
cases until its February 20th Examiner Motion.

         In contrast, Saba, another stakeholder who was not part of the Consenting Stakeholders
group continued its trend of persistent engagement postpetition when it filed a notice of appearance
on the second day of the case,86 and appeared at the first day hearing,87 where Saba expressed its
continued interest to work with the Debtors regarding the proposed plan.88 Saba eventually settled
its differences with the Debtors prior to the January 22, 2019 disclosure statement hearing.89

        In re Seadrill Limited, et al., Case No. 17-60079 (Bankr. S.D. Tex.) also provides an
interesting contrast to Barings’ actions in this case. In Seadrill, the company filed with a
restructuring support agreement supported by an ad hoc group representing approximately 40
percent of the bondholders. At the first day hearing, the debtors informed the court that they were

83
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., March 2, 2019, Mem. at 2, 3, 5, 6. App’x
       2
84
       Bracewell LLP, Memorandum of Examiner Call with Moelis & Co., Mar. 3, 2019, Mem. at 6. App’x 2.
85
       The allegations by Barings related to the application of Fed. R. Bankr. 2019 to the Consenting Stakeholders
       is outside the scope of the Relevant Questions and therefore not addressed herein. Barings has also asserted
       that the Consenting Stakeholders owed a fiduciary duty to Barings and other minority bondholders to
       negotiate the same recovery for all bondholders under any proposed plan, rather than agreeing to backstop
       rights that only inure to the benefit of the Consenting Stakeholders. While Barings’ concern may (or may
       not) be relevant to confirmation, it is not relevant to either of the Relevant Questions.
86
       Notice of Appearance and Request for Notice [Dkt. No. 44].
87
       Transcript of the First Day Hearings dated Dec. 13, 2018. App’x 19.
88
       Hr’g Tr. 39:8-40:15, Dec. 13, 2018. App’x 19.
89
       Debtors’ Memorandum of Law in Support of Confirmation, ¶ 117 [Dkt. No. 420].

                                                     -11-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 12 of 19



hoping to grow those in support of the deal from 40 percent to 60 percent of the bondholders and
that they were already in talks with other interested bondholders who wanted to join the deal.90 By
the second day hearing, the debtors advised the court that a separate group had formed and were
becoming active.91 In a status report filed prior to the disclosure statement hearing and following
“more than three months of diligence and engagement,” the debtors informed the court that two
groups of bondholders had submitted new capital proposals for consideration, including depositing
ten percent of their respective proposed new capital.92 As a result of such negotiations, the debtors
in Seadrill reset their disclosure statement hearing several times to allow for negotiations to
continue.93 As evidenced by the forgoing, the Seadrill bondholders were persistent and aggressive
in being heard, engaged in ongoing dialog with the debtors, and made substantive proposals to the
debtors.

        Barings actions in this case stand in stark contrast to Seadrill. As noted above, other than
possibly two prepetition phone calls with Houlihan (the substance of which are disputed), Barings
at no time expressed an interest in negotiating with the Debtors or joining the Consenting
Stakeholders. Until February 2019, Barings has been a relatively passive participant in the
restructuring process. Even when it did finally reach out the Debtors and was invited to make a
proposal, Barings’ February 2019 proposal was limited to simply asking to be included in the
Consenting Stakeholders’ deal and offered nothing new for the Debtors to consider.

       Nonetheless, even if it is assumed that Barings formally asked to be added to the ad hoc
committee and their request was denied, no party has provided the Examiner with any law
supporting the proposition that exclusion from an ad hoc group on any basis or at any time is
somehow improper. Nor has the Examiner located any such law independently.

         On the other hand, in an analogous case with strikingly similar facts to the case at bar, In
re CHC Group Ltd., et al., Case No. 16-31854 (Bankr. N.D. Tex. 2016) (J. Houser), the court
found that exclusion was not improper. In CHC, postpetition negotiations between an ad hoc
group of senior secured noteholders and the debtors resulted in a lockup agreement, a key provision
of which was a backstop commitment agreement requiring the ad hoc group members to purchase,
at a discount, any to-be-issued new notes (as opposed to equity in this case) that went unsold during
a rights offering.94 A put option premium in the CHC case, not unlike the put option premium in
this case, required the debtors to pay their plan sponsors/ad hoc group a fixed fee, payable in new
notes if the rights offering was consummated, and payable in cash if the rights offering was not



90
       In re Seadrill Limited, et al., Case No. 17-60079 (Bankr. S.D. Tex.), Hr’g Tr. 23:2-6, Sept. 13, 2017 (as of
       first day hearing, “parties who have not signed on to the deal … have started reaching out and well [sic]
       continue to have discussions with them.”). App’x 20.
91
       Seadrill Hr’g Tr. 11:2-16, Oct. 10, 2017 (as of second day hearing, non-ad hoc bondholders have “started to
       organize” and retained counsel and financial advisors; individual holders also becoming active). App’x 21.
92
       See Debtor’s Statement Regarding Case Status and the Pending Motion Approve the Disclosure Statement,
       Seadrill Dkt. No. 965, App’x 22, and Debtor’s Statement Regarding Case Status and the Pending Motion
       Approve the Disclosure Statement, Seadrill Dkt. No. 981. App’x 23.
93
       Id.; see also various notice of reset disclosure statement hearing, Seadrill Dkt. Nos. 875, 927, 953. App’x
       24.
94
       See In re CHC Group Ltd., Case No. 16-31854 (Bankr. N.D. Tex. Dec. 20, 2016), Transcript of Hearing on
       Various Motions (“CHC Transcript”) 19:15-20:15 [Dkt. 1387]. App’x 25.

                                                     -12-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 13 of 19



consummated.95

        Angelo, Gordon & Co. (“AGCO”) objected to the CHC debtors’ motion for approval of a
plan support agreement because of “the refusal of the Debtors and the Plan Sponsors to admit them
to the group of senior secured noteholders who are parties to the Backstop Agreement so that they
can share in the fees (now called the Put Option Premium) to be received by the Plan Sponsors if
the PSA is approved.”96 AGCO raised several related issues with the proposed plan support
agreement, the backstop, and the proposed treatment under the plan.97 AGCO’s objection was
overruled, subject to the rights of all parties to object to confirmation of the CHC plan.98 Of
particular relevance to this case, the CHC court held that:

               While AGCO sent a letter to the Debtors’ counsel on October 25,
               2016 indicating a desire to participate in the Backstop Agreement
               [CHC Exhibit 10], that is fundamentally different from offering to
               fund an alternative plan for the Debtors. In short, and without
               prejudice to AGCO’s unfair-discrimination objection at
               confirmation, the Plan Sponsors and the Debtors do not need
               AGCO’s money to backstop the Rights Offering, as it has been fully
               committed to by the Plan Sponsors. Finally, the Debtors can
               exercise their fiduciary out under the PSA if they believe a better
               alternative plan is available.99,100

        Here, the Debtors and Consenting Stakeholders do not need Barings money to backstop
the Rights Offering, which has been fully committed by the Consenting Stakeholders. Likewise,
the Debtors in this case have a fiduciary out should Barings propose a better alternative plan,101
which Barings has not done. Like in In re CHC, there is no impropriety here in an ad hoc group
such as the Consenting Stakeholders excluding another creditor who by time and circumstance is
on the outside looking in, such as Barings.

        As a practical matter, ad hoc committees by necessity have the right to decide who can or
cannot join their group for a variety of reasons, which is why Barings itself has excluded parties
from other ad hoc groups.102 Finally, bankruptcy plans with backstop agreements that provide
soak up rights (i.e. the exclusive right to purchase unsubscribed equity at discounted rights offering
rates) for backstop commitment parties only, like the Consenting Stakeholders, are not uncommon
and have been approved several times, including by Bankruptcy Courts in the Southern District of

95
       See CHC Transcript 20:19-21:7. App’x 25; Amended and Restated Backstop Commitment Agreement [Dkt.
       No. 326].
96
       See CHC Transcript 17:9-14. App’x 25.
97
       See CHC Transcript 17:9-18:24; 20:10-21:4. App’x 25.
98
       See CHC Transcript 19:1-6. App’x 25.
99
       CHC Transcript 28:7-28:17. App’x 25.
100
       The CHC Court considered the same arguments regarding exclusion and disparate treatment again at
       confirmation, this time as raised in an objection by KLS Diversified Asset Management. The court overruled
       the objection on identical grounds. See Objection to Confirmation of Debtors’ Second Amended Joint
       Chapter 1 Plan and Brief in Support Thereof, CHC Dkt. No. 1608. App’x 29; Confirmation Order, CHC Dkt.
       No. 1794, pp. 21-26. App’x 30.
101
       Restructuring Support Agreement §§ 7.01, 7.02, p. 91 of 272 [Dkt. No. 15]
102
       Bracewell LLP, Memorandum of Examiner Call with Barings LLC, Mar. 2, 2019, Mem. at 8. App’x 13.

                                                     -13-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 14 of 19



Texas.103,104

        In conclusion, there is no factual or legal support for the proposition that the Consenting
Stakeholders acted improperly in failing to include Barings in the ad hoc group postpetition, and
the only examples located buttress the proposition that exclusion from ad hoc groups and backstop
commitment rights is both normal and not improper.

        3.       Barings Is Not Estopped from Arguing Against the Allegedly Improper Plan
                 Provisions

       As discussed above, Barings decried the allegedly inequitable treatment of certain creditor
classes under the Plan, and in particular states the terms of the Backstop Commitment are
improper105 but also, in the context of trying to resolve its concerns and the spirit of compromise,
expressed a desire to join the Backstop Commitment in its February 11, 2019 email and at the
February 24, 2019 hearing.106

       Under Fifth Circuit precedent, there are three potentially applicable estoppel doctrines that
could preclude Barings from arguing against the allegedly improper Plan provisions after having
offered to settle by participating in such improper treatment: judicial estoppel, equitable estoppel,
and estoppel by acquiescence. However, as explained below, one or more requirement for each
form of estoppel is not satisfied under the facts of this case. Accordingly, Barings is not estopped
from objecting to the Plan provisions.

                 a.       Judicial Estoppel

       The doctrine of judicial estoppel “prevents a party from asserting a position in a legal
proceeding that is contrary to a position previously taken in the same or some earlier
proceeding.”107 Judicial estoppel “prevents internal inconsistency, precludes litigants from
‘playing fast and loose’ with the courts, and prohibits parties from deliberately changing positions
based upon the exigencies of the moment.”108 Judicial estoppel is invoked “where intentional self-
contradiction is being used as a means of obtaining unfair advantage in a forum provided for suitors




103
        Kirkland & Ellis - Chart of Rights Offering Terms in Bankruptcy Cases. App’x 26.
104
        As an aside, in In re Pacific Drilling S.A., Case No. 17-13193 (MEW), United States Bankruptcy Court,
        Southern District of New York, in the context of a motion to approve a capital raise in connection with a
        proposed chapter 11 plan, the parties repeatedly revised the terms of a rights offering, private placement and
        backstop arrangement based on concerns raised by the court. Ultimately, the court approved the motion, but
        noted in his decision that he had concerns about the economics. Significantly, the decision does not address
        the propriety of excluding stakeholders from an ad hoc group and, thus, it is inapposite to the scope of this
        examination. Bench Decision, dated October 1, 2018, Docket No. 631. App’x 27.
105
        Supra at 8-9.
106
        Id; E-mail from M. Primoff to B. Schartz (Feb. 11, 2019), PDK-MHR260. App’x 28.
107
        Ergo Science, Inc. v. Martin, 73 F.3d 595, 598 (5th Cir. 1996).
108
        Id.

                                                       -14-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 15 of 19



seeking justice.”109 “[B]ecause judicial estoppel is designed to protect the judicial system, not the
litigants, detrimental reliance by the party opponent is not required.”110

        In determining whether to apply judicial estoppel, courts in this circuit look for the presence
of three criteria: “(1) the party against whom judicial estoppel is sought has asserted a legal position
which is plainly inconsistent with a prior position; (2) a court accepted the prior position; and (3)
the party did not act inadvertently.”111 Importantly, judicial estoppel “involves considerations of
orderliness, regularity and expedition in sworn positions at litigation.”112 Positions taken during
settlement negotiations, which may be construed as contrary to positions taken in a case at bar, are
not considered to have been litigated for the purpose of judicial estoppel.113 “[T]he purpose of
settlements is, in fact, to avoid litigation.”114

         Here, the first requirement is not met because Barings’ inconsistent position seeking the
benefit of the Backstop Commitment was asserted as part of settlement discussions.115 Parties in
bankruptcy proceedings often take public positions in pleadings that differ from private settlement
discussions. For example, in In re CHC, discussed above, AGCO (like Barings) had previously
sent a letter to counsel for the debtors stating that the plan was inappropriate, but that its objections
to the plan could be resolved if AGCO were to be included in the backstop agreement.116

        The second requirement of judicial estoppel is that a court accepted the prior inconsistent
position.117 The requirement of judicial acceptance “does not mean that the party against whom
the judicial estoppel doctrine is to be invoked must have prevailed on the merits.”118 “Rather
judicial acceptance means only that the first court has adopted the position urged by the party,
either as a preliminary matter or as party of a final disposition.”119 Because Barings’ interest in
joining the Backstop Commitment was made in settlement discussions (both in private and in
court) and not adopted in a ruling by the Court, the second requirement of judicial estoppel is not
satisfied.

       The third requirement of judicial estoppel is lack of inadvertence by the party asserting
inconsistent legal positions.120 To find inadvertence, Barings must show that it “was unaware of

109
        In re Superior Crewboats, Inc., 374 F.3d 330, 334-35 (5th Cir. 2004) (internal quotations omitted); see also
        Hall v. GE Plastic Pacific PTE Ltd. (“Hall”), 327 F.3d 391, 397 (5th Cir. 2003) (“[A] party cannot advance
        one argument and then, for convenience or gamesmanship after that argument as served its purpose, advance
        a different and inconsistent argument.”).
110
        In re Superior Crewboats, 374 F.3d at 334.
111
        In re Noram Res., Inc., No. 08-38222, 2012 WL 2467045, at *7 (Bankr. S.D. Tex. June 27, 2012).
112
        Moore v. United Services Auto. Ass'n, 808 F.2d 1147, 1154 n.6 (5th Cir. 1987) (citing Parkerson v. Borst,
        264 F. 761, 767 (internal citations omitted) (emphasis added).
113
        Moore v. United Services Auto. Ass'n, 808 F.2d 1147, 1154 n.6 (5th Cir. 1987); see also WorkSTEPS, Inc. v.
        ErgoScience, Inc., 88 F. Supp. 3d 732, 744–45 (W.D. Tex. 2015), vacated in part on other grounds, 88 F.
        Supp. 3d 752 (W.D. Tex. 2015).
114
        Id.
115
        See supra, pp. 8-9; Hr’g Tr. 124:17-23. App’x 6.
116
        See CHC Transcript 21:11-20. App’x 25.
117
        In re Noram Res., 2012 WL 2467045, at *7.
118
        In re Coastal Plains, Inc., 179 F.3d 197, 205 (5th Cir. 1999).
119
        Id.
120
        In re Noram Res., 2012 WL 2467045, at *7.

                                                      -15-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 16 of 19



the facts giving rise to [its] inconsistent positions.”121 Barings was most certainly aware of its
objections to the Backstop Commitment and its willingness to join the same. Because Barings did
not act with inadvertence in taking inconsistent legal positions, the third requirement is satisfied.

        Although the third requirement of judicial estoppel is satisfied here, the fact that Barings’
prior inconsistent position was taken in settlement discussions and not subsequently adopted by
the Court precludes application of judicial estoppel.

               b.       Equitable Estoppel

        Application of the equitable estoppel doctrine requires: “(1) a material misrepresentation
(or concealment), (2) made with actual or constructive knowledge of the true facts, (3) with intent
that the misrepresentation be acted upon by (4) a party without true knowledge or means of
knowledge of the true facts, (5) who detrimentally relies or also acts on the misrepresentation.”122
Here, there is no evidence that Barings materially misrepresented or concealed its intent to object
to the propriety of the Plan structure.

        Further, there is no evidence that Debtor or the Consenting Stakeholders relied on Barings’
conduct during settlement negotiations in determining whether to proceed with Plan confirmation.
Upon receiving Barings’ settlement proposal, Debtor’s counsel stated that if Barings felt the
“need[] to file papers to press the issues raised in [its] prior letters…it should do so and not wait
for [Debtor’s] response.”123 When Debtor rejected Barings’ settlement proposal, Debtor’s counsel
reiterated that if Barings intended to “object to the Plan or engage in any related motion practice,”
Barings should “do so without delay.”124 This evidence contradicts the notion that Debtor or the
Consenting Stakeholders relied on Barings’ conduct during settlement negotiations in determining
whether to proceed with confirmation. Without evidence of reliance, equitable estoppel is not
applicable here.

               c.       Estoppel by Acquiescence

       Estoppel by acquiescence “involves the plaintiff's implicit or explicit assurances to the
defendant which induces reliance by the defendant.”125 As with equitable estoppel, there is no
evidence of reliance by Debtor or the Consenting Stakeholders. Estoppel by acquiescence is not
applicable here.

F.      Matters Not Within Scope of Examination

        In their pleadings, in the transcript of the February 25, 2019 hearing, in their submissions
to the Examiner, and in the various interviews conducted by the Examiner, the parties have raised

121
       In re Osyka Corp., 426 B.R. 653, 664 (Bankr. S.D. Tex. 2010).
122
       In re Diabetes Am., Inc., 485 B.R. 340, 356 (Bankr. S.D. Tex. 2012) (quoting Neiman–Marcus Group, Inc.
       v. Dworkin, 919 F.2d 368 (5th Cir. 1990)).
123
       Email from B. Schartz to M. Primoff, re: Parker – Barings, dated February 11, 2019, PDK-EMHR259. App’x
       28.
124
       Email from M. Fagen to M. Primoff re: Parker – Barings, dated February 13, 2019. App’x 18.
125
       Conan Properties, Inc. v. Conans Pizza, Inc., 752 F.2d 145, 153 (5th Cir. 1985); see also H.G. Shopping
       Centers, L.P. v. Birney, H-99-0622, 2000 WL 33538621, at *5 (S.D. Tex. Nov. 29, 2000).

                                                   -16-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 17 of 19



a variety of legal and factual issues. Pursuant to the Examiner Order, the Examiner is barred from
any activity that exceeds the scope of the Relevant Questions posed in paragraph 1 of the Examiner
Order. While the Examiner has considered the legal and factual issues raised by each of the parties
to ascertain their relevance to the limited scope of examination established by the Court, the
Examiner ultimately concluded that determination of certain issues was outside the scope of the
Examiner’s purview.

        For the avoidance of doubt, the Examiner considered, among other concerns raised by the
parties, the following issues and concluded that they were not dispositive of the two discrete
Relevant Questions posed to the Examiner:

              Whether the Amended Plan is confirmable, including, but not limited to, whether
               the Amended Plan complies with Bankruptcy Code § 1123(a)(4).

              Whether one or all of the Consenting Stakeholders should be treated as an insider
               and how, if at all, that would impact the vote tabulation and the voting thresholds
               necessary to confirm the Amended Plan.

              Whether the economic terms represented by the Rights Offering and the Backstop
               Commitment are fair and reasonable and how that may impact the confirmability
               of the Plan.

              Whether sanctions under Rule 2019 or Rule 8011 of the Federal Rules of
               Bankruptcy Procedure are appropriate against one or more of the parties.

Consequently, other than having considered whether these concerns impact the Relevant
Questions, the Examiner has made no determination on any of these concerns.


                                                 Respectfully Submitted,

                                                 /s/ Sylvia Mayer
                                                     Sylvia Mayer
                                                     Texas Bar No. 00787028
                                                     smayer@smayerlaw.com
                                                     P.O. Box 6542
                                                     Houston, Texas 77265
                                                     Telephone: (713) 893-0339
                                                     Facsimile: (713) 661-3738

                                                 CHAPTER 11 EXAMINER




                                               -17-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 18 of 19



BRACEWELL LLP

Jason G. Cohen
Texas Bar No. 24050435
Jason.Cohen@bracewell.com
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Telephone: (713) 221-2300
Facsimile: (800) 404-3970

PROPOSED COUNSEL TO CHAPTER 11 EXAMINER




                                      -18-
#5893502
       Case 18-36958 Document 439 Filed in TXSB on 03/04/19 Page 19 of 19



                               CERTIFICATE OF SERVICE

      The undersigned certifies that on March 4, 2019, a true and correct copy of the foregoing
Examiner’s Report was served electronically via the court’s ECF noticing system on all parties
registered to receive notice.

                                    By:    /s/ Jason G. Cohen
                                               Jason G. Cohen




                                             -19-
#5893502
